DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2021 has been entered.

Response to Amendment
The amendment filed August 11, 2021 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “the first party and the second party utilizing the metadata for ... and management of progress status of one or more processes associated with the deposited information” in claims 1 and 11 is not described in the specification and the previous claims. Claims 7 and 9 and par. [0039] of the application may describe workflow synchronization, but not anything about management of progress 
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 10, 15, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5-6, 10, 15, and 20, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Appropriate correction/clarification is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
The 2019 Revised Patent Subject Matter Eligibility Guideline (MPEP 2106.04(II) and 2106.04(d)) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1).  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception (Step 2A Prong One). If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application (Step 2A Prong Two). If not, the inquiry continues to see 
Under the Step 1, Claims 1-10 are drawn to a method which is within the four statutory categories (i.e., a process). Claims 11-15 are drawn to a system which is within the four statutory categories (i.e. a machine). Claims 16-20 are drawn to a computer program product which is within the four statutory categories (i.e., a manufacture).
Since the claims are directed toward statutory categories, it must be determined if the claims are directed towards a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). Based on consideration of all of the relevant factors with respect to the claim as a whole, claims 1-20 are determined to be directed to an abstract idea. The rationale for this determination is explained below:  
With respect to claims 1, 11, and 16:
Claims 1, 11, and 16 are drawn to an abstract idea without significantly more. The claims recite depositing at least one instruction onto one or more data blocks of a distributed immutable ledger, the first party and the second party’s 
Under the Step 2A Prong One, the limitations of depositing at least one instruction onto one or more data blocks, the first party and the second party’s utilizing of the metadata for workflow synchronization and management of progress status of one or more processes associated with the deposited information, reading results deposited onto the one or more data blocks, and utilizing the one or more results to confirm that the processes are performed, as stated, are processes that, under its broadest reasonable interpretation, cover Certain Methods Of Organizing Human Activity such as managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) or Mental Processes such as concepts performed in the human mind (including an observation, evaluation, judgment, opinion). For example, but for the “process engine”, “distributed immutable ledger”, “programmable processor”, and “non-transitory machine-readable medium” language, “depositing”, “performing”, “reading”, and “utilizing” in the context of this claim encompass the human activity or mental processes. The series of 
Under the Step 2A Prong Two, this judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements – process engine, distributed immutable ledger, programmable processor, and non-transitory machine-readable medium. The process engine, distributed immutable ledger, programmable processor, and non-transitory machine-readable medium are recited at a high-level of generality (i.e., performing generic functions of an interaction) such that it amounts no more than mere instructions to apply the exception using a generic computer component, merely implementing an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). The distributed immutable ledger, programmable processor, and non-transitory machine-readable medium are used just nominally for the processes, at most automating the abstract idea with computer-related devices, which is surely at a high-level of generality, and the instant invention is not integrated in any deeper level into their conventional operations, indicating that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use—see MPEP 2106.05(h). Accordingly, 
Under the Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, reaffirming that the limitations are not indicative of integration into a practical application: Generally linking the use of the judicial exception to a particular technological environment or field of use. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the process amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.
With respect to claims 2-10, 12-15, and 17-20:
Dependent claims 2-10, 12-15, and 17-20 include additional limitations, for example, monitoring a first data block for instruction, performing operations according to the instruction, depositing results on a second data block, deploying first and second process engines as a smart contract, maintaining records in the distributed immutable ledger, storing information on a 
	Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation or implementing the judicial exception on a generic computer. 
Therefore, whether taken individually or as an ordered combination, claims 2-10, 12-15, and 17-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Asthana et al. (US 2019/0268277 A1; hereinafter Asthana) in view of Dutta (US 2019/0392164 A1; Dutta).
With respect to claims 1, 11, and 16:
	Asthana teaches A computer-implemented method comprising: (See at least Asthana: paragraph(s) [0002])
A system comprising: (See at least Asthana: paragraph(s) [0002])
at least one programmable processor; and (See at least Asthana: paragraph(s) [0005])
a non-transitory machine-readable medium storing instructions that, when executed by the at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (See at least Asthana: paragraph(s) [0005])
A computer program product comprising a non-transitory machine-readable medium storing instructions that, when executed by at least one programmable processor, cause the at least one programmable processor to perform operations comprising: (See at least Asthana: paragraph(s) [0002] & [0005])
depositing, by a first party using a first process engine, at least one instruction onto one or more data blocks of a distributed immutable ledger implemented to have a plurality of data blocks connected by way of logical links in a sequential chain, (By disclosing, the computer-implemented method can also comprise adding, by the system, first event data indicative of a first event associated with the one or more computing resources into a first data block of a blockchain dataset for the cloud-based computing platform. See at least Asthana: paragraph(s) [0004]-[0006])
the at least one instruction being associated with information deposited onto the one or more data blocks, the deposited information comprising at least one of data or [metadata] utilizable by a second party, using a computing application, to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party, the first party and the second party utilizing the [metadata] for workflow synchronization and management of progress status of one or more processes associated with the deposited information; (By disclosing, the blockchain can be a sequence of data blocks that corresponds to a sequence of the one or more events for the cloud-based computing platform. In addition, an orchestration (synchronization) engine can manage computing resources and/or workflows in a cloud computing environment. Also, the blockchain component 106 (first party) can add event data (metadata or instruction deposited by the first party) indicative of an event associated with a contract transaction (e.g., a smart contract transaction) between the one or more computing resources into a blockchain dataset (data block) for the cloud-based computing platform 112, and one or more events associated with the multiple parties (the second party) and/or the multiple resources can be managed through one or more contract transactions (e.g., one or more smart contract transactions) (performing the instruction by the second party) that are persisted in a blockchain ledger. Therefore, the multiple parties can obtain a consistent view (confirming that the processes are performed) of a cloud-based computing platform. Furthermore, a rate (progress state of processes) of addition of one or more events into the blockchain dataset may vary according to risk level data indicative of a risk level associated with the cloud-based computing platform 112 during a defined period of time, and a first risk level can be associated with a transaction that is performed infrequently by a virtual machine of the cloud-based computing platform 112 during normal usage (e.g., a transaction is performed every minute that includes information regarding a running state of a central processing unit and/or memory). See at least Asthana: For the compact prosecution, the limitations have been considered already with prior art searches and citations, as stated above. However, it is also noted that the limitation “the deposited information comprising at least one of data or metadata utilizable by a second party, using a computing application, to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party, the first party and the second party utilizing the metadata for workflow synchronization and management of progress status of one or more processes associated with the deposited information” is a non-functional descriptive material and also an intended use, as stated in Examiner’s Note below.) 
reading one or more results deposited onto one or more blocks of the distributed immutable ledger, the one or more results having been generated by the second party according to the at least one instruction deposited by the first party; and (By disclosing, the cloud resource digital ledger component 102 can store a global state and/or one or more event transactions for one or more cloud resources. In addition, the orchestration engine 402, the support provider device 404, the application provider device 406, the service provider device 408, the cloud provider device 410 and/or the customer device 412 can employ a 
utilizing, by the first party, at least a portion of the one or more results deposited by the second party to confirm that the one or more processes associated with the deposited information are performed by the second party according to the at least one instruction. (By disclosing, content stored in the blockchain dataset and/or a rate of addition to the blockchain dataset can be controlled by the blockchain component 106. Furthermore, a rate of addition of one or more events into the blockchain dataset may vary according to risk level data indicative of a risk level (results) associated with the cloud-based computing platform 112 during a defined period of time. In addition, the system 400 can employ one or more contracts to securely add one or more event transactions to a blockchain data set.. a chain code to verify that one or more events (e.g., one or more transactions) are valid (utilizing the results to confirm that the process are performed). See at least Asthana: paragraph(s) [0049] & [0063]. For the compact prosecution, the limitations have been considered already with prior art searches and citations, as stated above. However, it is also noted that the limitation “to confirm that the one or more processes associated with the deposited information are performed by the second party according to the at least one instruction” is an intended use, as stated in Examiner’s Note below.)
	However, Asthana does not teach explicitly ...metadata.
	Dutta, directed to application level data security and thus in the same field of endeavor, teaches ...the at least one instruction being associated with information deposited onto the one or more data blocks, the deposited information comprising at least one of data or metadata utilizable by a second party, using a computing application, to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party, the first party and the second party utilizing the metadata for workflow synchronization and management of progress status of one or more processes associated with the deposited information; (By disclosing, the metadata for the data to be stored is written to the local ledger 145 along with the information required to perform the data protection routine. The metadata includes, for example, a pointer to the location at which the data is stored, the type of data stored, a data field name, a timestamp of the data, and the type of data protection utilized, whether the data is encrypted or clear, a pointer to an encryption key, an encryption algorithm utilized (or an equivalent metadata information for tokenization, masking, or hashing), a digital deploy a smart contract protocol among one or more devices (first or second party) to enable the devices to interact with components in the system. Distributed ledgers may be deployed on one or more of the devices, or to dedicated ledger nodes, to provide a record of all transactions (performed and confirmed) occurring with the protected data. See at least Dutta: paragraph(s) [0024], [0019], [0022], [0031], [0047], [0049], [0055] & [0057])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the orchestration engine using a blockchain for a cloud resource digital ledger of Asthana to incorporate the application level data security teachings of Dutta for the benefit of providing field level data security without requiring modifications to existing applications or needing to use custom applications. (See at least Dutta: paragraph(s) [0002])
Examiner’s Note: 
(1)  Claimed expressions of “the deposited information comprising at least one of data or metadata utilizable by a second party, using a computing application, to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party, the first party and the second party utilizing the metadata for workflow synchronization and management of progress status of one or more processes associated with the deposited information” in claim 1, lines 6-10 and claim 11, lines 10-14, and “the deposited information comprising at least one of data or metadata utilizable by a second party, using a computing application, to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party” in claim 16, lines 8-10 represent non-functional descriptive material and are not functionally involved in the recited steps nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific “deposited information”, “computer application”, and “metadata”.  Further, the structural elements remain the same regardless of the specific “deposited information”, “computer application”, and “metadata”.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 
 (2)	The limitations “to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party, the first party and the second party utilizing the metadata for workflow synchronization and management of progress status of one or more processes associated with the deposited information” in claim 1, lines 7-10 and claims 11, lines 11-14, “to perform one or more operations according to the at least one instructions as related to a first step in a process being managed by the first party” in claim 16, lines 9-10, and “to confirm that the one or more processes associated with the deposited information are performed by the second party according to the at least one instruction” in claim 1, lines 15-16 and corresponding lines of claims 11 and 16, are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language 
With respect to claims 2, 12, and 17:
	Asthana and Dutta teach the method of claim 1, the system of claim 11, and the computer program product of claim 16, as stated above.
	Asthana further teaches wherein the second party utilizes a second process engine compatible with the first process engine to: (By disclosing, one or more events associated with the multiple parties and/or the multiple resources can be managed through one or more contract transactions (e.g., one or more smart contract transactions) that are persisted in a blockchain ledger. See at least Asthana: paragraph(s) [0042] & [0061]-[0062])
monitor a first data block of the distributed immutable ledger for the at least one instruction; (By disclosing, an event can include... monitoring a computing resource associated with the cloud-based computing platform. See at least Asthana: paragraph(s) [0042])
perform the one or more operations according to the at least one instruction in order to advance the process being managed by the first party to a second step in the process; and (By disclosing, an event can include... performing a security 
deposit the one or more results on a second data block monitored by the first process engine. (By disclosing, updating a computing resource associated with the cloud-based computing platform, an event can include... invoking an application programming interface associated with the cloud-based computing platform, etc. See at least Asthana: paragraph(s) [0042])
With respect to claims 3, 13, and 18:
	Asthana and Dutta teach the method of claim 2, the system of claim 12, and the computer program product of claim 17, as stated above.
	Asthana further teaches further comprising deploying one or more of the first process engine and the second process engine as a smart contract on the distributed immutable ledger to orchestrate an execution of process flow and data exchanges between the first party and the second party. (By disclosing, an orchestration engine can manipulate and/or compose one or more computing resources associated with a cloud-based computing platform. In addition, one or more events associated with the multiple parties and/or the multiple resources can be managed through one or more contract transactions (e.g., one or more smart contract transactions) that are persisted in a blockchain ledger. See at least Asthana: paragraph(s) [0042])
Examiner’s Note: 
(1)  The limitations “to orchestrate an execution of process flow and data exchanges between the first party and the second party” in claim 3, lines 3-4; claim 13, lines 2-4; and claim 18, lines 3-4 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claims 4, 14, and 19:
	Asthana and Dutta teach the method of claim 1, the system of claim 11, and the computer program product of claim 16, as stated above.
	Asthana further teaches wherein one or more records are maintained on the distributed immutable ledger, the one or more records comprising: the at least one instruction, the deposited information by the first party, and the deposited results by the second party. (By disclosing, one or more events associated with the management of the one or more computing resources can be added into a blockchain. For instance, event data indicative of an event associated with a contract transaction (e.g., a smart 
With respect to claims 5 and 15:
	Asthana and Dutta teach the method of claim 1 and the system of claim 14, as stated above.
	Asthana further teaches 
wherein the deposited information by the first party are stored on a first block on the distributed immutable ledger such that the first block is monitored by the second party. (By disclosing, the learning component 202 can monitor the cloud-based computing platform 112 to facilitate learning of one or more features and/or information related to one or more resources associated with the cloud-based computing platform 112. See at least Asthana: paragraph(s) [0006] & [0054])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the deposited information by the first party are stored on a first block on the distributed immutable ledger such that the first block is monitored by the second party. (By disclosing, smart contract 125 may monitor data and perform data protection as required by the device. See at least Dutta: paragraph(s) [0044])
With respect to claim 6:
	Asthana and Dutta teach the method of claim 1, as stated above.
	Asthana further teaches wherein the one or more results deposited by the second party are stored on a second block on the distributed immutable ledger such that the second block is monitored by the first party. (By disclosing, the learning component 202 can monitor the cloud-based computing platform 112 to facilitate learning of one or more features and/or information related to one or more resources associated with the cloud-based computing platform 112. See at least Asthana: paragraph(s) [0006] & [0054])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the one or more results deposited by the second party are stored on a second block on the distributed immutable ledger such that the second block is monitored by the first party. (By disclosing, smart contract 125 may monitor data and perform data protection as required by the device. See at least Dutta: paragraph(s) [0044])
With respect to claim 7:
	Asthana and Dutta teach the method of claim 1, as stated above.
	Asthana further teaches wherein the metadata identifies a state of the one or more processes associated with the deposited information to enable the first party and the second party determine progress in workflow associated with the one or more processes. (By disclosing, an orchestration engine can manage computing resources and/or workflows in a cloud computing environment. For instance, an orchestration engine can create, modify, configure and/or delete computing resources such as, for example, infrastructure computing resources, virtual machine computing resources, hardware computing resources, software application computing resources, etc. In addition, an orchestration engine can manipulate and/or compose one or more computing resources associated with a cloud-based computing platform. The one or more computing resources can be computing resources for a virtual machine, storage, middleware, other hardware and/or other software. One or more events associated with the management of the one or more computing resources can be added into a blockchain. See at least Asthana: paragraph(s) [0041]-[0042], [0060] & [0063])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the metadata identifies a state of the one or more processes associated with the deposited information to enable the first party and the second party determine progress in workflow associated with the one or more processes. (By disclosing, the blockchain may implement smart contracts that enforce data workflows in a decentralized manner. The system may also include applications deployed on user devices such as, for example, computers, tablets, smartphones, Internet of Things devices ("IoT" devices), etc. The applications may communicate with the blockchain (e.g., directly or via a blockchain node) to transmit and retrieve data. See at least Dutta: paragraph(s) [0022])
Examiner’s Note: 
(1)  The limitations “to enable the first party and the second party determine progress in workflow associated with the one or more processes” in claim 7, lines 2-3 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP §2103 I C).
With respect to claim 8:
the method of claim 6, as stated above.
	Asthana further teaches wherein the metadata enables the first party and the second party utilize the distributed immutable ledger as a distributed environment in which the workflow is manageable between two or more parties according to state information communicated between the two or more parties. (As stated above with respect to claim 7, see at least Asthana: paragraph(s) [0041]-[0042], [0060] & [0063])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the metadata enables the first party and the second party utilize the distributed immutable ledger as a distributed environment in which the workflow is manageable between two or more parties according to state information communicated between the two or more parties. (As stated above with respect to claim 7, see at least Dutta: paragraph(s) [0022])
Examiner’s Note: 
(1)  The limitations “enables the first party and the second party utilize the distributed immutable ledger as a distributed environment in which the workflow is manageable between two or more parties according to state information communicated between the two or more parties” in claim 8, lines 1-4 are an intended use. No patentable weight is given. The recitation of the intended use of the claimed invention does not serve to 
With respect to claim 9:
	Asthana and Dutta teach the method of claim 7, as stated above.
	Asthana further teaches wherein the metadata enables the first party and the second party synchronize the work flow associated with the one or more processes. (As stated above with respect to claim 7, see at least Asthana: paragraph(s) [0041]-[0042], [0060] & [0063])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the metadata enables the first party and the second party synchronize the work flow associated with the one or more processes. (As stated above with respect to claim 7, see at least Dutta: paragraph(s) [0022]-[0024])
Examiner’s Note: 
(1)  The limitations “enables the first party and the second party synchronize the work flow associated with the one or more processes” in claim 9, lines 1-2 are an intended use. No patentable weight is given. The recitation of the intended use 
With respect to claim 10:
	Asthana and Dutta teach the method of claim 1, as stated above.
	Asthana further teaches comprising utilizing the first process engine by the first entity, (As stated above with respect to claim 4, see at least Asthana: paragraph(s) [0042])
wherein one or more records are maintained on the distributed immutable ledger, the one or more records comprising: the at least one instruction, the deposited information by the first party, and the deposited results by the second party, (As stated above with respect to claim 4, see at least Asthana: paragraph(s) [0042])
wherein the deposited information by the first party are stored on a first data block on the distributed immutable ledger by the first process engine, the first data block being monitored by the second party, and (As stated above with respect 
wherein the one or more results deposited by the second party are stored on a second data block on the distributed immutable ledger such that the second data block is monitored by the first process engine. (As stated above with respect to claim 6, see at least Asthana: paragraph(s) [0006] & [0054]. See also Dutta: paragraph(s) [0044])
With respect to claim 20:
	Asthana and Dutta teach the computer program product of claim 16, as stated above.
	Asthana further teaches 
wherein the deposited information by the first party are stored on a first block on the distributed immutable ledger such that the first block is monitored by the second party, the first party implementing rules or conditions associated with how the process is managed or how transactions associated with the process or corresponding workflow are verified. (By disclosing, the learning component 202 can monitor the cloud-based computing platform 112 to facilitate learning of one or more features and/or information related to one or more resources associated with the cloud-based computing platform 112. In addition, the first event data can be added into the first data block of the blockchain dataset in response to a determination that the first event data satisfies a defined criterion associated with a risk level (rules or conditions). See at least Asthana: paragraph(s) [0006], [0054], [0049], [0063] & [0075])
	Furthermore, Dutta, in the same field of endeavor, teaches wherein the deposited information by the first party are stored on a first block on the distributed immutable ledger such that the first block is monitored by the second party. (By disclosing, smart contract 125 (rules or conditions) may monitor data and perform data protection as required by the device. See at least Dutta: paragraph(s) [0044])

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive.
In response to applicant’s argument that the pending Office Action in this matter relies on newly cited portions of the same references to reject pre-existing claim language (e.g., language found in claims 7 and 9), it is noted that “management of progress status” from the limitation “the first party and the second party utilizing the metadata for workflow synchronization and management of progress status of one or more processes associated with the deposited information”, which was added in the previous and present responses to the Office Action dated 10/15/2020 and 5/11/2021, is not supported by the original 
In response to applicant’s request for Supervisory intervention, it is noted that the AFCP 2.0 interview was held on July, 20, 2021, with SPE Neha Patel’s presence, and it was confirmed that claim 1 did introduce a new feature or element other than what was incorporated from claims 7 and 9.  
In response to applicant’s argument that Asthana does not disclose a first party and a second party that utilize the blockchain platform for the purpose of performing an instruction and confirming the instruction has been performed as specifically recited in the pending claims, it is noted that Asthana teaches that the system 400 (including components 402-412) performs the smart contract transactions or events, confirming or using the results of the transaction accordingly. Dutta also teaches that the smart contract protocol is set up by the system to enable the devices to interact with components in the system, including intercepting or receiving the data and apply a desired protection protocol to the data. Therefore, Asthana and/or Dutta teach multiple entities interact through instructions (smart contract). See at least Asthana: paragraph(s) [0049], [0060] & [0063] and Dutta: paragraph(s) [0019]. In addition, Asthana teaches that orchestration engine using a blockchain can manage on monitor computing resources 
In response to applicant’s argument that the Office cannot wholly ignore explicitly recited claim elements by improperly contending that the corresponding claim features are directed to "intended use," it is noted that the examiner has performed prior art search and considered such claim elements already for the compact prosecution, and also provided citations of the prior arts for the “intended use” limitations, not ignoring them. 
In response to applicant’s argument with respect to the 101 rejections that [These] recited practical interactions and functionalities are specific, detailed and result in improvements to a computing technology utilized for controlling a decentralized process management infrastructure by way of a computer-implemented distributed ledger, it is noted that the interactions and functionalities are recited without any technical details, thus not solving a technical problem. In addition, the distributed immutable ledger is recited without 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. As discussed in the AFCP 2.0 interview, terms such as instruction/information, metadata, process, and operation results are recited at a high-level of generality, too broad without any technical details, rendering the terms to be related to non-functional descriptive material or intended use and to be taught by the prior arts.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Webster et al. (US 20200127843 A1) teaches process for managing escrow payments between multiple parties, including shared workflow for completing the blockchain smart contract and SaaS at least in paragraph(s) [0033] & [0054]-[0055].
Jeuk et al. (US 20200021590 A1) teaches authentication, authorization and accounting in managed cloud computing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 


/CLAY C LEE/Examiner, Art Unit 3685